DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredlund ‘480 in view of Huegerich et al.
	There is disclosed in Fredlund a food warmer assembly comprising: a cylindrically shaped heating drum 4 rotatably mounted, the heating drum having an outer circumferential surface; belt rollers mounted adjacent and parallel to the heating drum, wherein the belt roller is movably spaced apart from the heating drum circumferential surface; a belt 6 looped around the belt roller, wherein the belt is disposed over a top portion of the heating drum circumferential surface and a back portion of the heating drum circumferential surface, the belt being moved by the belt rollers (known in the art) at a speed equal to that of the heating drum; and belt guides (additional rollers) that partially constrain a top half of the looped belt.
	Huegerich discloses a food warmer assembly comprising: a housing 32, the housing including a lid 38 and lower portion 35; a cylindrically shaped heating drum rotatably mounted within the housing; a heating element 91 located within the drum; a roller 122 rotatably mounted within the housing; roller side rails (brackets) 200, 203 that form a channel (opening) oriented perpendicular to an outer circumferential surface of the heating drum, wherein the roller is disposed within the channel; an inlet tray 50; an outlet tray (col. 7, ln. 12); a controller 568 for regulating temperature; a housing side (fig. 28) which is configured to be open to allow access to one end of the heating drum.
	It would have been obvious to one skilled in the art to provide the assembly of Fredlund with the housing disclosed in Huegerich, in order to protect and support the drum, roller and belt elements.
	In regards to claims 2, 9-11 and 14, the side rails, inlet and outlet trays, controller and openable housing side are all element disclosed in Huegerich housing.
	In regards to claims 1 and 18, it would have been obvious to one skilled in the art to substitute the heating element arrangement of Fredlund with the heating element arrangement taught in Huegerich, in order to provide an alternative arrangement for heating the drum.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Vazquez Aguilera, Mihalos et al., Schnyder et al., Israel, Roth and Bahlsen are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761